Citation Nr: 1317670	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  06-35 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right lung disability, claimed as granuloma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction of this appeal was subsequently transferred to the RO in Waco, Texas.

In November 2009, August 2011 and September 2012, the Board remanded this matter for additional procedural and evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that this claim requires additional development.  

The Board's September 2012 remand stated that the Veteran's granuloma of the right lung was incurred during his military service.  The remand also noted that the Veteran had a current respiratory disability, manifested by a moderate obstructive ventilator defect as shown on a March 2011 pulmonary function test (PFT).  

The September 2012 remand requested that the Veteran be provided a VA examination.  The VA examiner was to provide an opinion as to whether it was at least as likely as not (a 50 percent or greater probability) that any current respiratory disability found (including abnormal findings of PFTs) was related to the Veteran's military service.  In rendering this opinion, the VA examiner was to accept as fact that the Veteran developed a granuloma of the right lung during his military service and explain the significance of the presence of a granuloma. 

The Veteran was provided a VA examination in February 2012.  However, the corresponding report is inadequate.  The report does not include any current PFT results, or explain why a current PFT was unnecessary.  The report provides that no significant lung/respiratory disability was found.  This opinion is inconsistent with the March 2011 PFT findings of a moderate obstructive ventilatory defect.  

Further, the report fails to address or answer the question whether it was at least as likely as not (a 50 percent or greater probability) that any current respiratory disability found (including abnormal findings of PFTs) was related to the Veteran's military service.  The report does not accept as fact that the Veteran developed a granuloma of the lung during active duty, or explain its significance.  Rather, the report simply states that it was unlikely that breathing jet fuels while in the service would cause a granuloma to form.  

As VA did not conduct all necessary development, the development requested by the Board's September 2012 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The Board also observes that the Veteran's mailing address requires clarification.  An October 2012 VA letter sent to the Veteran's address of record was not returned to VA as undelivered.  The fact that the Veteran reported for his February 2013 VA examination suggests that he received notice in the mail from the Waco VA Medical Center (VAMC).  However, a March 2013 supplemental statement of the case (SSOC) and a March VA 2013 letter that were sent to the Veteran's address of record were returned.  Each was stamped "Not deliverable as addressed - Unable to forward."  Given these facts, it should be determined whether the Waco VAMC has an updated mailing address for the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Waco VAMC has an updated mailing address for the Veteran.  If it does, make a notation in the Veteran's claim file of the updated address, and use the updated address to send the Veteran the undelivered March 2013 SSOC, the undelivered March 2013 letter, and any other VA correspondence to him.  

2.  Schedule the Veteran for an examination to determine whether he has any current right lung disability related to his military service, including his service-incurred granuloma of the right lung.  All indicated tests and studies should be performed, including a current PFT.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

All pertinent symptomatology and findings must be reported in detail any respiratory disability found. 

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current respiratory disability found (including abnormal findings of pulmonary function tests) is related to his military service.

In rendering this opinion, the VA examiner should accept as fact that the Veteran developed a granuloma of the right lung during his military service and explain the significance of the presence of a granuloma.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012). 

In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable. 

4.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


